Citation Nr: 0534894	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to December 7, 1999.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from January 1, 2000.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to July 1971.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision of the Detroit Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, granted 
service connection for PTSD, rated 30 percent.  (The veteran 
appealed for a higher initial rating).  In an October 2000 
rating decision, the RO increased the rating for PTSD to 50 
percent, effective January 1, 2000.  Because the 50 rating 
for PTSD is less than the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  (The 
veteran has been awarded multiple periods of temporary total 
rating for PTSD based on hospitalizations for that disorder, 
and those periods of temporary total rating are not at issue 
in this appeal.)  Also on appeal was a May 2002 rating 
decision that denied a rating in excess of 10 percent for a 
service-connected right knee disability (characterized as a 
right knee cartilage disability with osteoarthritis), and 
increased the rating for a service-connected left knee 
disability to 10 percent.  In a July 2002 rating decision, 
the RO denied entitlement to a TDIU, and the veteran also 
appealed that decision.  

This case was before the Board in June 2004, when the Board 
granted a 20 percent rating for the service-connected right 
knee disability, based on formulation of 10 percent for 
instability and 10 percent for arthritis with limitation of 
motion.  The veteran has not expressed any disagreement with 
that decision; thus the issue of an increased rating for a 
right knee disability is no longer before the Board.  In the 
same decision, the Board remanded the issues addressing the 
ratings assigned for PTSD, and entitlement to a TDIU, to the 
RO for additional development.  In the remand, the Board 
noted that in January 1999 the RO proposed severing service 
connection for a left knee disability based on clear and 
unmistakable error in a October 1998 decision that awarded 
service connection for such disability.  It was further noted 
that notice of the proposed severance was provided to the 
veteran in February 1999, but no further action was taken 
regarding the proposed severance.  As that matter was 
inextricably intertwined with the left knee rating issue then 
on appeal, the Board deferred the matter of the proper rating 
for the left knee disability pending clarification of the 
proposed severance.  Specifically, the June 2004 remand 
directed the RO to "review and resolve, i.e., bring to 
completion one way or another, the matter of the proposed 
severance of service connection of the veteran's left knee 
disability, and provide notice to the appellant and his 
representative of the determination and, if the determination 
is negative, the right to appeal."  In October 2004 
correspondence from the RO (with an attached rating decision 
dated in August 2004), the RO again informed the veteran of 
the proposed severance of service connection for a left knee 
disability based on clear and unmistakable error in the 
October 1998 decision.  The veteran was notified that 
"[t]his proposal should be implemented following the 60 day 
due process period."  The veteran did not respond to the 
October 2004 notification of the proposed severance of 
service connection of a left knee disability.  (The 
correspondence containing the notification was sent to the 
veteran's last known address, and was not returned as 
undeliverable).  In a December 2004 rating decision, the RO 
implemented the severance of service connection for such 
disability, effective March 2005.  The veteran did not appeal 
the December 2004 decision; thus the issue of entitlement to 
an increased rating for a left knee disability is no longer 
before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations (and it is not alleged 
otherwise).  
As noted in the June 2004 remand, in a VA Form 9 received by 
the RO in January 1999, the veteran requested a Travel Board 
hearing on the issue of the rating for PTSD.  Travel Board 
hearings were scheduled in June and September 1999, and the 
veteran failed to appear for either hearing.  The record 
reflects, however, that letters from the RO to the veteran 
notifying him of the date, time, and location of the hearings 
were sent to an address other than the address provided the 
veteran in the January 1999 VA Form 9 (notably, 
correspondence notifying the veteran of the June 1999 was 
returned as undeliverable).  In any event, in the June 2004 
remand the Board directed the RO to schedule the veteran for 
a Travel Board hearing with respect to his claim for an 
increased rating for PTSD.  In March 2005 correspondence, the 
RO informed the veteran that his "name was added to the 
[Travel Board] waiting list," and that it would stay on the 
list unless he withdrew his request for such a hearing.  
There is no indication that the veteran has withdrawn his 
request for a Travel Board hearing, and indeed, his 
representative noted in December 2005 correspondence that 
"one aspect of the [June 2004] remand appears still to be 
outstanding and that is the veteran's request for a Travel 
Board Hearing."  

The veteran's TDIU claim is "inextricably intertwined" with 
the issue of entitlement to an increased rating for PTSD, and 
that matter must be deferred pending a decision regarding the 
claim for an increased rating for PTSD.  The U.S. Court of 
Appeals for Veterans Claims has held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Here, should it be established that the 
veteran is entitled to an increased rating for PTSD, such 
determination could affect the outcome in the matter of 
entitlement to a TDIU.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


